UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 28, 2011 (March 28, 2011) NET SAVINGS LINK, INC. formerly, Calibert Explorations, Ltd. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 000-53346 (Commission File No.) 645 Bayway Boulevard, Clearwater Beach, Fl 33767 (Address of principal executive offices and Zip Code) (727) 442-2600 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01REGULATION FD DISCLOSURE. On March 28, 2011, we issued a press release announcing that we are significantly expanding our selection of discount offers by adding 10 major new categories selected from those most popular in America, to its website located at NetSavingsLink.com. ITEM 9.01EXHIBITS. Exhibit Document Description Press Release dated for March 28, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 28th day of March, 2011. NET SAVINGS LINK, INC. BY: DAVID SALTRELLI David Saltrelli President, Principal Executive Officer, Principal Financial Officer, Principal Accounting Officer and a member of the Board of Directors -2-
